308 So. 2d 171 (1975)
Willis F. OWENS, Appellant,
v.
STATE of Florida, Appellee.
No. V-399.
District Court of Appeal of Florida, First District.
February 18, 1975.
Brooks Taylor, Crestview, for appellant.
Robert L. Shevin, Atty. Gen., and Carolyn M. Snurkowski, Asst. Atty. Gen., for appellee.
BOYER, Judge.
Appellant, defendant in the trial court, entered a plea of guilty to murder in the second degree and was sentenced to life imprisonment. The trial judge recommended that should appellant be paroled that he be not allowed to return to Okaloosa County, Florida. Appellant urges that recommendation as reversible error.
A trial court has no authority to grant a parole. That power is vested solely in the Parole Commission. However, the trial court is not precluded from recommending conditions of parole. Such recommendations may be either accepted or *172 rejected by the Parole Commission. The sentence imposed by the trial judge was lawful. Even had the trial judge's recommendation to the Parole Commission been error it would have constituted harmless error and not a ground for reversal.
Affirmed.
RAWLS, C.J., and McCORD, J., concur.